

116 HR 3244 IH: Invasive Species Prevention and Forest Restoration Act
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3244IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Welch introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Plant Protection Act for purposes of mitigating the threat of invasive species, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Invasive Species Prevention and Forest Restoration Act. 2.Expanding emergency authority with respect to invasive species (a)In generalSubsection (a) of section 442 of the Plant Protection Act (7 U.S.C. 7772) is amended by striking noxious weed threatens and inserting noxious weed directly or indirectly threatens.
 (b)Emergency definedSection 442 of the Plant Protection Act (7 U.S.C. 7772) is amended by adding at the end the following new subsection:
				
 (d)Emergency definedIn this section, the term emergency means an outbreak of a plant pest or noxious weed that the Secretary determines is occurring at a time during which insufficient Federal funds are available to timely achieve the arrest, control, eradication, or prevention of the spread of such plant pest or noxious weed..
 (c)Disbursement of fundsSubsection (b) of section 442 of the Plant Protection Act (7 U.S.C. 7772) is amended by adding at the end the following: Any funds so transferred with respect to a designation of an emergency under subsection (a) shall be transferred not later than 60 days after the date on which such designation is made..
 3.Forest reclamation grantsSubtitle K of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.) is amended by adding at the end the following new section:
			
				1473H.Forest reclamation grants
 (a)Establishment of programThe Secretary, for purposes of addressing the critical threat to numerous tree species posed by non-native plant pests and noxious weeds, shall award competitive grants to eligible institutions under which such eligible institutions—
 (1)conduct research to promote the restoration of affected tree species, including research on— (A)biological control of plant pests or noxious weeds threatening native tree species heavily damaged by non-native pests;
 (B)exploration of genetic manipulation of plant pests or noxious weeds; (C)enhancement of host-resistance mechanisms; and
 (D)development of other strategies for restoring individual tree species; and (2)develop and disseminate to the public tools and information based on the research conducted under this section.
 (b)Eligible institutionsAn entity eligible to receive a grant under this section is any of the following: (1)An agency of the Federal Government.
 (2)A State cooperative institution. (3)A college or university offering a baccalaureate or higher degree in the study of food, forestry, and agricultural sciences.
 (4)A nonprofit entity described in section 501(c)(3) of the Internal Revenue Code (and exempt from tax under section 501(a) of such Code).
 (c)ApplicationEach eligible institution seeking to receive a grant under this section shall submit a comprehensive forest restoration research program to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
					(d)Use of funds
 (1)In generalAn eligible institution receiving a grant under this section may use funds received through such grant only to conduct research intended to address specific questions related to the recovery of tree species native to the United States suffering severe levels of mortality caused by non-native plant pests or noxious weeds.
 (2)Matching requirementAn eligible institution receiving a grant under this section shall provide matching funds from non-Federal sources in an amount equal to not less than 20 percent of the grant. Indirect costs charged against a grant awarded under this section shall not exceed 30 percent of the total Federal funds provided under the grant award.
 (3)Maximum amount of grantsThe total amount of grant funding a grant recipient is eligible to receive under this section shall not exceed $400,000 per year.
 (e)Cooperation among eligible institutionsThe Secretary, to the maximum extent practicable, shall encourage eligible institutions to cooperate in setting research priorities under this section.
 (f)AdministrationIn carrying out this subsection, the Secretary shall— (1)establish a committee of experts composed of representatives of the Forest Service, the Animal and Plant Health Inspection Service, the Agricultural Research Service, and State forestry agencies to advise the Secretary on criteria appropriate for—
 (A)defining research topics eligible for funding under this section; (B)reviewing grant proposals’ adherence to the purposes specified in subsection (a)(1); and
 (C)membership in scientific peer review panels to review grant applications; (2)establish an advisory committee composed of representatives of land-grant colleges and universities and affiliated State agricultural experiment stations, the forest products industry, recreationists, and conservation organizations to assist the committee of experts established under paragraph (1) with respect to the responsibilities of such committee specified in subparagraphs (A), (B), and (C) of such paragraph; and
 (3)submit, beginning one year after the date on which the first grant is awarded under this section, and annually thereafter, to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the use of funds under this section in the previous year.
 (g)FundingOf the funds available to the Commodity Credit Corporation, the Secretary shall make available to carry out this section—
 (1)$3,000,000 for fiscal year 2019; (2)$5,000,000 for fiscal year 2020;
 (3)$8,000,000 for fiscal year 2021; and (4)$10,000,000 for fiscal year 2022.
 (h)DefinitionsIn this section and in section 1473I, the terms plant pest and noxious weed have the meanings given such terms in section 403 of the Plant Protection Act (7 U.S.C. 7702).. 4.Forest Restoration Implementation GrantsSubtitle K of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.), as amended by section 3, is further amended by adding at the end the following new section:
			
				1473I.Forest Restoration Implementation Grants
 (a)In generalThe Secretary may award grants on a competitive basis under this section to eligible entities to support—
 (1)the implementation of research conducted pursuant to section 1473H; or (2)any other solution that the committee established under subsection (f)(1) of such section determines to be an effective solution to restore forest tree species native to forests in the United States that have suffered severe levels of mortality caused by non-native plant pests or noxious weeds.
 (b)Eligible entitiesAn entity eligible to receive a grant under this section is any of the following: (1)A cooperating forestry school.
 (2)A land-grant college or university. (3)A State agricultural experimental station.
 (4)A non-profit, non-governmental organization. (c)ApplicationEach eligible institution seeking to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall demonstrate to the satisfaction of the Secretary that the entity has a program in effect with a forest restoration strategy that incorporates a majority of the following components:
 (1)Collection and conservation of native tree genetic material. (2)Production of propagules of native trees in numbers large enough for landscape scale restoration.
 (3)Preparation of planting sites in former habitats of the native tree species that is the subject of the proposal.
 (4)Planting of native tree seedlings. (5)Post-planting maintenance of native trees.
 (d)Selection criteriaThe Secretary shall select an eligible entity to receive a grant under this section based on the degree to which the entity’s application addresses the following criteria:
 (1)Risk posed to the forests of the State in which the work is to be conducted by non-native plant pest or noxious weed species present in the State.
 (2)The proportion of such State’s forest composed of species vulnerable to non-native plant pests or noxious weeds present in the United States.
 (3)The non-native plant pests or noxious weeds’ rate of spread via natural or human-assisted means. (4)The environmental and public health safety of the proposed project, as demonstrated by supporting research.
 (e)Matching requirementAn eligible institution receiving a grant under this section shall provide matching funds from non-Federal sources in an amount equal to not less than 10 percent of the grant. Indirect costs charged against a grant awarded under this section shall not exceed 30 percent of the total Federal funds provided under the grant award.
					(f)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section $25,000,000 for each fiscal years 2020 through 2024.
 (2)LimitationOf the funds made available under paragraph (1) for a fiscal year, not more than 5 percent of such amounts may be used by the Secretary for expenses related to administering the program under this section..
		